1

2

3    AMRANE COHEN
     CHAPTER 13 TRUSTEE
4    770 The City Drive South, Suite 8500
     Orange CA, 92868
5    Tel: (714) 621-0200
     Fax: (714) 621-0277
6

7                               UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
8

9                                                      Case No.: 8:13-bk-14355-ES
     IN RE:
     JAMES PATRICK MAHER
10                                                     NOTICE OF INTENT TO FILE TRUSTEE'S
                                                       FINAL REPORT AND ACCOUNT, AND
11
                                 Debtor(s).            OBTAIN DISCHARGE OF CHAPTER 13
12                                                     TRUSTEE.
                                                                 (Post BAPCPA Case)
13
          TO: THE ABOVE NAMED DEBTOR(S), THEIR CREDITORS, THE UNITED STATES
14      TRUSTEE FOR THE CENTRAL DISTRICT OF CALIFORNIA AND ALL OTHER
15      PARTIES IN INTEREST:

16         NOTICE IS HEREBY GIVEN that Amrane Cohen the Chapter 13 Trustee in the
     above-captioned case, intends to file a Final Report & Account, a copy of which is printed on the
17   next page of this notice, and to obtain discharge of the Chapter 13 Trustee.
18
           NOTICE IS HEREBY GIVEN that any remaining balance on hand less applicable trustee fees
19   and attorney fees will be refunded to the debtor(s);

20          NOTICE IS HEREBY GIVEN that any party objecting to the Final Report & Account may
     file and serve a written objection and request a hearing. In the event no objection is filed within thirty
21
     (30) days after the date of this Notice, the Court will discharge the Trustee's bond. (see Rule 5009,
22   F.R.B.P.);

23         NOTICE IS FURTHER GIVEN that objection (s), if any, shall be filed with this Court and
     served upon the Chapter 13 Trustee at the address set forth above, upon the Debtor (s) and
24   Debtor's attorney, if any, and upon the Office of the United States Trustee.
25
     Dated: 11/7/2018
26
                                                             /s/ Amrane Cohen
27                                                         Amrane Cohen, Chapter 13 Trustee
28

29
                                  PROPOSED FINAL REPORT & ACCOUNT
                                      Unsecured Percentage: 100.00 %
Claim#    Name                                            Claim          Principal   Interest        Balance
                                                          Amount         Paid        Paid            Owed
      0    Brian J Soo-Hoo                              $1,500.00    $1,500.00        $0.00           $0.00
      1    Santa Ana Division                               $0.00        $0.00        $0.00           $0.00
      2    Association Lien Services                        $0.00        $0.00        $0.00           $0.00
      3    First Service Residential                   $13,044.14   $13,044.14        $0.00           $0.00
      4    S.B.S. Lien Services                         $1,200.00    $1,200.00        $0.00           $0.00
      5    United States Trustee (SA)                       $0.00        $0.00        $0.00           $0.00
      6    U.S. BANK TRUST N.A.                        $38,381.64   $38,381.64        $0.00           $0.00
      7    Amrane (SA) Cohen (TR)                           $0.00        $0.00        $0.00           $0.00
      8    Brian J Soo-Hoo                                  $0.00        $0.00        $0.00           $0.00
      9    WELLS FARGO OPERATIONS CENTER                $8,292.13    $8,292.13        $0.00           $0.00
     10    NAVIENT SOLUTIONS, INC.                    $124,513.08        $0.00        $0.00     $124,513.08

   Summary:
   Total Receipts           $65,935.20
   Paid to Claims                            $60,917.91
   Attorney fees                         $1,500.00
   Debtor Refund
   Trustee fees and costs                $3,510.06
 In re:                                                                                               CHAPTER 13
 James Patrick Maher
 27 Via Lavendera
 RanchoSantaMargarita, CA 92688                                                      Debtor(s).                       Case No.:8:13-bk-14355-ES

                                                 PROOF OF SERVICE OF DOCUMENT

 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                                       770 THE CITY DR. SOUTH, #8500
                                                             ORANGE, CA 92868

 The foregoing document described as NOTICE OF INTENT TO FILE FINAL REPORT AND ACCOUNT AND TO
 OBTAIN ORDER DISCHARGING TRUSTEE will be served or was served in the manner indicated below:
 I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF") - Pursuant to controlling
 General Order(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing document will be served by the court via NEF and
 hyperlink to the document. On 11/7/2018 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
 and determined that the following persons(s) are on the Electronic Mail Notice List to receive NEF transmission at the
 email addressed indicated below:


   Brian J Soo-Hoo                                            ecf@bankruptcylawpros.com

 II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL (indicate method for each person or entity served):
 On 11/7/2018 I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
 adversary proceeding by placing a true and correct copy thereof in a sealed envelope with postage theron fully prepaid in
 the United States Mail and /or with an overnight mail service addressed as follows:
 Please see attached List

 III. SERVED BY FACSIMILE TRANSMISSION OR EMAIL (indicate method for each person or entity served):
 Pursuant to Fed. R. Civ. Proc. 5 and/or controlling LBR, on ____________ I served the following person(s) and/or
 entity(ies) who consented in writing to such service method, by facsimile transmission and/or email as follows:


 I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct .

 11/7/2018                                   ALDO AMAYA                                                    /s/ ALDO AMAYA
 Date                                         Type Name                                                    ALDO AMAYA


             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
James Patrick Maher              Santa Ana Division
27 Via Lavendera                 411 West Fourth Street, Suite 2030,
RanchoSantaMargarita, CA 92688   Santa Ana, CA 92701-4593

Association Lien Services        S.B.S. Lien Services
PO Box 64750                     31194 La Baya Dr., Ste. 106
Los Angeles, CA 90064            Thousand Oaks, CA 91362

United States Trustee (SA)       Amrane (SA) Cohen (TR)
411 W Fourth St., Suite 9041     770 The City Drive South Suite 8500
Santa Ana, CA 92701-4593         Orange, CA 92868

Brian J Soo-Hoo                  Brian J Soo-Hoo
Bankruptcy Law Professionals     Bankruptcy Law Professionals
601 Parkcenter Dr Ste 105        601 Parkcenter Dr Ste 105
Santa Ana, CA 92705-3543         Santa Ana, CA 92705-3543

WELLS FARGO OPERATIONS CENTER    U.S. BANK TRUST N.A.
PO BOX 31557                     C/O SN SERVICING CORPORATION
MAC B6955-01B                    323 5TH STREET
BILLINGS, MT 59107               EUREKA, CA 95501

First Service Residential        NAVIENT SOLUTIONS, INC.
15241 Laguna Canyon Rd.          PO BOX 9000
Irvine, CA 92618                 WILKES-BARRE, PA 18773-9000
